 
INVESTORS’ RIGHTS AGREEMENT
STANDSTILL AND TERMINATION AGREEMENT
 
This Investors’ Rights Agreement Standstill and Termination Agreement
(“Agreement”) is made as of May 9, 2010 (the “Effective Date”), by and between
Rubio’s Restaurants, Inc., a Delaware corporation, (“Rubio’s” or the “Company”),
and Rosewood Capital, L.P., a Delaware limited partnership (the “Investor”).
 
Recitals
 
A.           Rubio’s and the Investor are parties to that certain Amended and
Restated Investors’ Rights Agreement, dated as of November 19, 1997, as amended
on December 31, 1997 and in May 1998 (the “Original Rights Agreement”), wherein
Rubio’s granted to the Investor certain registration rights.
 
B.            On May 7, 2007, Rubio’s and the Investor entered into an
Investors’ Rights Agreement Standstill and Extension Agreement, as amended by
the Amendment to Investors’ Rights Agreement Standstill and Extension Agreement
dated September 11, 2008, and the Second Amendment to Investors’ Rights
Agreement Standstill and Extension Agreement, dated July 29, 2009, which
provide, among other things, for an extension of the expiration date applicable
to the Investor’s registration rights and modified the registration rights
originally granted under the Original Rights Agreement (collectively, the
“Original Extension Agreement”).
 
C.           The Original Extension Agreement superseded the Investors’ Rights
Agreement Standstill and Extension Agreement, dated March 12, 2004, and the
Investors’ Rights Agreement Standstill and Extension Agreement, dated July 28,
2005.
 
D.           The Company has entered into an Agreement and Plan of Merger, dated
as of May 8, 2010 (the “Merger Agreement”), by and among MRRC Hold Co.,
a Delaware corporation (“Parent”) and MRRC Merger Co., a Delaware corporation
and wholly-owned subsidiary of Parent (“Merger Sub”), and Rubio’s.
 
E.           Parent and Merger Sub have requested that the Investor not exercise
any demand registration rights during the period beginning on the execution date
of the Merger Agreement and ending on the earlier of the termination date of the
Merger Agreement or the closing of the transactions contemplated by the Merger
Agreement.
 
Agreement
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.             Standstill.  Beginning on the execution date of the Merger
Agreement and extending through the earlier date of the termination date of the
Merger Agreement or the closing of the transactions contemplated by the Merger
Agreement, the Investor will not exercise any demand registration rights, as
described in Sections 1.2 or 1.12 of the Original Rights Agreement, as amended
by the Original Extension Agreement.
 
2.             Termination. Effective as of and contingent upon the closing of
the transactions contemplated by the Merger Agreement, the Investor acknowledges
and agrees that the Original Rights Agreement, as amended by the Original
Extension Agreement, will terminate.
 

--------------------------------------------------------------------------------


 
3.             Miscellaneous.
 
(a)           Waivers and Amendments.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of Rubio’s and the Investor.
 
(b)           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.
 
(c)           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
(d)           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile transmission, or when so received in the case of mail or
courier, and addressed as set forth on the signature page of this Agreement.
 
(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California as applied to contracts
entered into and performed entirely in California by California residents,
without regard to conflicts of law principles.
 
(f)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
 
(g)           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
(h)           Entire Agreement.  This Agreement, the Original Rights Agreement
and the Original Extension Agreement, constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 
(i)            No Third Party Beneficiaries.  This Agreement and all conditions
and provisions hereof are and are intended to be for the sole and exclusive
benefit of Rubio’s and the Investor and for the benefit of no other party to the
Original Rights Agreement (or any successors or assigns).
 
[Signature Page Follows]
 
2

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and year first above
written.
 
Company:
Rubio’s Restaurants, Inc.
 
a Delaware corporation
             
By:
/s/ Daniel E. Pittard    
Daniel E. Pittard
   
President and Chief Executive Officer




 
Address:
1902 Wright Place, Suite 300
   
San Diego, CA  92008
   
Fax No.:  (760) 602-5113



Investor:
Rosewood Capital, L.P.
       
By:
Rosewood Associates L.P.
Its:
General Partner        
By:
/s/ Kyle A. Anderson    
Kyle A. Anderson, Managing Director




 
Address:
One Maritime Plaza, Suite 1330
   
San Francisco, CA  94111
   
Fax No.:  (415) 362-1192

 

--------------------------------------------------------------------------------



